     Case 3:20-cv-00638-LRH-CLB Document 5 Filed 12/02/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA

 8    MELVIN M. HUDSPATH,                                Case No. 3:20-cv-00638-LRH-CLB
 9                        Petitioner,                    ORDER
10             v.
11    KYLE OLSON, et al.,
12                        Respondents.
13

14            This is a habeas corpus action under 28 U.S.C. § 2254. Petitioner has submitted an
15   application to proceed in forma pauperis. ECF No. 4. The court finds that petitioner has enough
16   money in his inmate account and receives enough money in deposits to pay the filing fee of
17   $5.00.
18            IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF
19   No. 4) is DENIED. Petitioner will have 45 days from the date that this order is entered to have
20   the filing fee of $5.00 sent to the clerk of the court. Failure to comply will result in the dismissal
21   of this action.
22            IT FURTHER IS ORDERED that the clerk of the court send petitioner two copies of this
23   order. Petitioner must make the necessary arrangements to have one copy of this order attached
24   to the check paying the filing fee.
25            DATED this 2nd day of December, 2020.
26                                                            ________________________________
                                                              LARRY R. HICKS
27                                                            UNITED STATES DISTRICT JUDGE
28
                                                         1
